Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/22/2022 has been entered.
Status of claims
Claim 7 has been cancelled; Claim 1 has been amended; claims 1-6 remain for examination, wherein claim 1 is an independent claim.
Previous Rejections/Objections
Previous rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/22/2022.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US-20170144260-A1, hereinafter Cui) in further view of Kreysa et al. (Pub. Date: 2008, DECHEMA Corrosion Handbook, hereinafter Kreysa).
Cui in view of Kreysa is applied to the instant claims 1-3 and 6 for the same reason as stated in the previous office action dated 12/30/2021.
Regarding the amended feature in the instant claim 1, Kreysa standard alloy UNS N07713 range includes 1 or less wt% Co (table 1 on page 26/28 of Kreysa), which is recognized as optional element. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the standard alloy UNS N07713 without adding Co as taught in Kreysa as it teaches an alloy with B and Si as the solder material in the process of Cui, thereby combining prior art elements according to known methods to yield predictable results. Applicant is directed to MPEP 2143(I)(A).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Kreysa as applied to claim 1 above, and further in view of Yang et al. (CN-10317453-A, see English machine translation provided with the 06/10/2021 office action unless otherwise noted, hereinafter Yang).
Cui in view of Kreysa as applied to claim 1 above, and further in view of Yang et al. is applied to the instant claims 4 for the same reason as stated in the previous office action dated 12/30/2021.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Kreysa as applied to claim 1 above, and further in view of Singer et al. (US-20090255981-A, hereinafter Singer).
Cui in view of Kreysa as applied to claim 1 above, and further in view of Singer is applied to the instant claims 5 for the same reason as stated in the previous office action dated 12/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Everett (US 4,804,815. Thereafter US’815).
Regarding claim 1, US’815 teaches a nickel base superalloy for welding process (Title, abstract and claims of US’815). The comparison of the composition ranges disclosed by US’815 (Table I of US’815) and those disclosed in the instant claim is listed in the following table. All of the alloy composition ranges disclosed by US’815 overlap or are very close to the claimed alloy composition ranges as recited ion the instant claim, which creates a prima facie case of obviousness.  MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Cr, Al, Mo, Nb, Ti, C, Zr, B, Ni, and optional absent Co in the Ni based solder from the disclosure of US’815 since US’815 teaches the same nickel base super alloy throughout whole disclosing range.

Element
From instant Claim 1 (in wt%)
N07713 From table I of US’815 (in wt%)
overlapping range
(in wt%)
Cr
11-13
12-14
12-13
Al
5.0-7.0
5.5-6.5
5.5-6.5
Mo
3.5-5.0
3.8-5.2
3.8-5.0
Nb
1.5-2.5
1.8-2.8
1.8-2.5
Ti
0.4-1.0
0.5-1.0
0.5-1.0
C
0.03-0.07
0.08-0.20
0.08 close to up limit 0.07
Zr
0.05-0.15
0.05-0.15
0.05-0.15
B
0.015-0.1
0.005-0.015
0.015
Ni
71.18-78.519
balance
balance
Co
absent
Not included 
Not included


Regarding claim 5, US’815 specify the alloy in cast form (Col.1, lns.17-37, Col.2, lns.28-49, and Col.3, lns.13-20 of US’815). 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’815 in view of Kreysa et al. (NPL: Pub. Date: 2008, DECHEMA Corrosion Handbook, hereinafter NPL-1).
Regarding claim 2, US’815 does not specify including 0.05wt% B in the N07713 alloy as recited in the instant claim. NPL-1 teaches chemical compositions of alloys according to German and other standards (pg. 1/28, Section: Key to materials compositions, Table 1 caption) including nickel-based alloys (pg. 23/28-28/28, Table 1). NPL-1 further teaches a broad composition nickel-based alloy range of US-Standard UNS N07713 with B: 0.005-0.15 wt.% for alloy N07713 (Table 1; Mat.-No.: 2.4670 / DIN-Design: G-NiCr13Al6MoNb / US-Standard: UNS N07713), which overlaps the claimed B as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the B amount bin the alloy as demonstrated by NPL-1 for the alloy of US’815 since both US’815 and NPL-1 teach the same N07713 Ni-based superalloy.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over US’815 in view of Cui et al. (US-PG-Pub-20170144260-A1, hereinafter PG’260).
Regarding claim 3, US’815 specify applying inert gas for the welding pool (claims 1, 6, 11-12 of US’815), but US’815 does not specify TIG welding. PG’260 teaches methods for treating welded articles formed of hard-to-weld alloys ([0001]). PG’260 further teaches that nickel-based superalloys are a type of hard-to-weld alloy ([0003]). PG’260 further teaches the article treatment method includes positioning an article having a base material and a weld filler material is applied to the base material by welding to form a treated article (par.[0006]) which reads on a system of a nickel based super alloy and a solder. PG’260 teaches welding may be carried out with any suitable conventional welding technique including gas-tungsten-arc welding (par.[0055]) which reads on the limitation. Note that gas tungsten arc welding is also known as tungsten inert gas (TIG) welding. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the TIG welding as demonstrated in PG’260 for the Ni-based superalloy soldering system of US’815 in order to obtain the desired welding result (par.[0006] and [0055] of PG’260).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over US’815 in view of Ota et al. (US-PG-Pub-2015/0368774-A1, hereinafter PG’774).
Regarding claim 4, US’815 does not specify applying vacuum arc melting or vacuum induction melting as recited in the instant claim. PG’774 teaches a Ni Based superalloy, member                         of Ni based superalloy, and manufacturing process (Title, abstract, examples, and claims of PG’774). PG’774 teaches applying vacuum induction heating melting method for a Ni based superalloy raw material (par.[0068] of PG’774). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the vacuum induction heating melting method for the Ni based superalloy raw material  (round bar) as demonstrated by PG’774 for the Ni-based superalloy alloy solder since both PG’774 and US’815 teach the same Ni-based superalloy alloy throughout whole disclosing range. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US’815 in view of Eminoglu et al. (US-PG-Pub-2018/0361495-A1, hereinafter PG’495).
Regarding claim 6, US’815 does not specify V-shaped groove as recited in the instant claim. However, applying a V-shaped groove for welding is a well-known technique as demonstrated by PG’495. PG’495 teaches a system of welding a superalloy component in an inert atmosphere (abstract, examples, and claims of PG’495). PG’495 specify applying V-shaped weld to the effect notch (par.[0015] and Fig.1 of PG’495). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, applying V-shaped groove for the welding, as demonstrated by PG’495 in the system of US’815 in order to obtain the desired welding result. (Par.[0015] and Fig.1 of PG’495).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-6 have been considered but they are not persuasive and they are also moot in view of the new ground rejection as stated above. 
The Applicant’s arguments are summarized as following:
Cui or Kreysa fails to disclose the new amended feature “cobalt is absent from the alloy” in the instant claim 1 since Kreysa teaches including 1 wt% Co in the alloy.
In response, 
As pointed out in the rejection for the instant claim 1, Kreysa standard alloy UNS N07713 range includes 1 or less wt% Co (page 29 of Kreysa), which is recognized as optional element. MPEP 2144 05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734